Citation Nr: 0017261	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fractured nose, from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1977 to March 
1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 decision by 
the RO which granted service connection for residuals of a 
fractured nose, and assigned a noncompensable evaluation, 
effective from April 28, 1995.  The Board remanded the appeal 
to the RO for additional development in September 1997 and 
March 1998.  

By rating action in January 2000, the RO granted service 
connection for rhinitis secondary to the service-connected 
fractured nose and assigned a noncompensable evaluation, 
effective from April 28, 1995, and denied entitlement to a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324 
based on multiple noncompensable ratings.  The veteran and 
his representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Since service connection was granted, the residuals of 
the veteran's nasal fracture have not caused marked 
interference with breathing or significant obstruction of 
either nasal passage.  

3.  Neither the old nor the revised code provisions for 
rating residuals of a fractured nose are more favorable to 
the veteran.




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals of a nasal fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.97, Part 4, including Diagnostic Code 6502 (as in effect 
prior to October 7, 1996), and 6502 (as in effect from 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient records show that the veteran was seen for 
sinus problems on a couple of occasions between April and 
June 1986.  A progress note in April indicated that the 
veteran had mild anterior septal deviation and the mucosa was 
red.  The examiner indicated that overall, the veteran was 
not considered a surgical candidate and prescribed a nasal 
spray.  In May, the veteran reported little improvement with 
the spray.  At that time, the mucosa was swollen.  The 
examiner opined that the veteran's symptoms were from 
reactive swelling and not a mechanical obstruction.  The 
examiner indicated that he did not recommend surgery at that 
time, and that the veteran should continue using the nasal 
spray.  A progress note (in what appears to be June 1986) 
indicated that the veteran was doing better and that the 
turbinates were less swollen.  The plan was to continue on 
the nasal spray.  

On VA general examination in July 1995, the veteran reported 
that he fractured his nose in service in 1977, and that he 
had problems with sinusitis ever since.  The veteran 
complained of postnasal drip, swelling in the maxillary areas 
and blocked sinuses.  On examination, the nasal airway was 
good, and the mucosa appeared to be normal.  There was no 
drainage, and the external and internal nasal bone appeared 
to have no deformity.  X-ray studies of the nasal bone and 
sinuses were completely normal with no air fluid levels, bony 
erosion, or bone destruction.  There was mild asymmetry in 
the size of the inferior turbinates; the left side more 
prominent than the right.  This was deemed to be of no 
consequence as the airway was good.  The diagnosis was 
history of fractured nose with no pathology found.  

By rating action in September 1995, service connection was 
established for residuals of a fractured nose based on 
evidence of treatment for the disability in service.  The RO 
assigned a noncompensable rating for the nasal fracture, 
effective from April 28, 1995, based on the absence of any 
demonstrable residuals on VA examination.  

VA outpatient records show that the veteran was seen for 
sinus problems in February 1994, and again in October and 
November 1994.  On each occasion, the veteran complained of 
occasional congestion and postnasal drip.  The veteran 
reported that he tested positive for allergies to mold, 
pollen, etc in the early 1980's, and that he worked in a 
dusty area.  The findings on each occasion were essentially 
the same, manifested by the absence of nasal pain, headaches, 
or sinus pressure.  The veteran had some yellowish draining 
in February, but no draining on the other two occasions.  His 
nose was clear, and his sinuses were normal.  The predominant 
assessment was rhinitis, with sinusitis also indicated in 
February 1994.  

When examined by VA in December 1998, the veteran complained 
of bilateral nasal obstruction of varying severity over time 
since he fractured his nose in service.  The veteran reported 
constant problems breathing through his nose and intermittent 
nasal drainage, but denied any problems with headaches.  
There was no history of chronic sinusitis, allergic attacks, 
or periods of incapacitation due to the nose fracture.  On 
examination, there was mild to moderate nasal swelling and 
congestion.  Nasal obstruction due to septal deviation was 
estimated to be 25 percent in each nostril.  Other 
obstruction was reported to be due to rhinitis.  There was no 
evidence of sinusitis.  The diagnoses included 25 percent 
bilateral nasal obstruction secondary to anatomic deformity 
of the septum consistent with previous fracture, and moderate 
severe rhinitis, currently untreated and contributing to 
postnasal drip and additional intermittent nasal obstruction.  
The examiner estimated that the nasal condition had minimal 
effect on industrial adaptability.  

In October 1999, the RO returned the claims file for a 
medical opinion concerning the possible relationship between 
any nonservice connected disability and the service-connected 
nose fracture residuals.  

In December 1999, a VA ENT surgeon indicated that he had 
reviewed the claims file and the December 1998 VA examination 
by the Chief of the ENT clinic (who was no longer at that 
facility).  The surgeon opined, in part, that the nasal 
septum deformity contributed to 25 percent of bilateral nasal 
obstruction.  

Analysis

As noted above, service connection for residuals of nasal 
fracture was established by rating action in September 1995.  
Initially, a noncompensable evaluation was assigned for the 
nasal fracture, effective from April 28, 1995, the date of 
receipt of the veteran's claim.  38 C.F.R. § 3.400(b)(2) 
(1999).  The veteran disagreed with the evaluation assigned 
and this appeal ensued.  Thereafter, in January 2000, the RO 
continued the noncompensable rating for the residuals of a 
nasal fracture.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone two VA examinations, and all VA treatment records 
have been obtained.  The record is complete and the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Under 38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

Before specifically addressing the question of the rating to 
be assigned the fractured nose, it should be pointed out that 
the schedular criteria by which respiratory system 
disabilities are rated changed during the pendency of the 
veteran's appeal to the Board.  Therefore, adjudication of a 
claim for an increase for the fractured nose must now include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The RO considered both rating 
criteria in the January 2000 rating decision, and the veteran 
was advised of the new criteria in the most recent 
Supplemental Statement of the Case.)  

The old criteria provided for a 10 percent evaluation when 
there was marked interference with breathing space due to 
traumatic deflection of the nasal septum.  With only slight 
symptoms, the disability was rated noncompensable.  38 C.F.R. 
§ Part 4.97, DC 6502 (prior to October 7, 1996).  Under the 
revised rating criteria, a 10 percent evaluation is assigned 
when there is 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side due to 
traumatic deviation of the septum.  

In this case, the objective medical evidence from the two VA 
examinations conducted during the pendency of this appeal do 
not show marked interference with breathing or more than mild 
obstruction of either nasal passage.  When examined by VA in 
July 1995, the examiner noted that both nasal passages were 
good.  While there was some mild asymmetry in the size of the 
inferior turbinates, this was deemed to be of no consequence 
as the airway was good.  The diagnosis was history of nasal 
fracture with no pathology found.  When examined in December 
1998, there was some mild to moderate nasal swelling and 
congestion.  The examiner estimated that the septum deviation 
from the fracture caused a 25 percent obstruction with the 
remaining obstruction related to rhinitis.  A similar 
estimation of 25 percent obstruction due to the nasal 
fracture was offered by another VA ENT specialists in 
December 1999.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran currently has marked 
interference with breathing or complete obstruction of one 
nasal passage or more than 50 percent obstruction on both 
sides, a 10 percent rating is not warranted under either the 
old or revised rating criteria.  Accordingly, the Board finds 
no basis for the assignment of a compensable rating under 
either the old or the revised rating criteria.  


ORDER

A compensable rating for service-connected residuals of a 
fractured nose is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

